Case 1:20-cv-24069-RNS Document 70 Entered on FLSD Docket 11/13/2020 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

   1199SEIU United Healthcare            )
   Workers East, Plaintiff,              )
                                         )
   v.                                    )
                                           Civil Action No. 20-24069-Civ-Scola
                                         )
   Louis DeJoy, United States            )
   Postmaster General and United         )
   States Postal Service, Defendants.
                                Order of Dismissal
       The Plaintiff has dismissed this case without prejudice consistent with
  Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Not. of Dismissal, ECF No. 69.)
  The Court directs the Clerk to close this case. All pending motions are denied
  as moot.
        Done and ordered at Miami, Florida on November 13, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
